Wells, J.
It is contended on the part of the defendant, that the action cannot be sustained, because, as the price of the liquor could not be recovered, there was not a contract of sale. It is true, that according to the principles of the common law, in a sale of property there must be a valuable consideration, and if it be voluntarily transferred without such consideration, it is a gift.
The price of the liquor sold in violation of law could not be recovered, for such recovery is prohibited in .express teims *381by the Act of 1846, chap. 205, sect. 10, and if paid, it can be recovered back by virtue of the provisions of the eleventh section of the same Act. The intention of the Legislature must be gailered from the whole Act, not only in relation to its provisions generally, but as to the meaning of the words, which it employs. The purpose is manifest to inflict a penalty upon the sale of liquor without license, and to prohibit a recovery of the price when sold on credit. And the statute considers a sale as having taken place, although the liquor is not paid for on delivery, but by the agreement, payment is to be made at a subsequent time. The inability of the seller to coerce payment by legal process, does not in contemplation of the statute so far change the character of the transaction, as to prevent it from being considered a sale. It is not a gift, for there is an expectation that the price will be paid.
The facts stated in the bill of exceptions are sufficient to authorize a jury to find a sale of liquor, within the meaning of the language used in the statute, and these facts should have been submitted to them for their determination.

The nonsuit is taken off, and a new trial granted.